184 F.2d 842
McCREAv.COMMISSIONER OF INTERNAL REVENUE.
No. 10901.
United States Court of Appeals Sixth Circuit.
October 17, 1950.

Duncan C. McCrea, in pro. per.
Theron L. Caudle, Charles Oliphant, Ellis N. Slack, A. F. Prescott, Francis W. Sams, and Rollin H. Transue, all of Washington, D. C., for respondent. Argued by Virginia H. Adams, Washington, D. C.
Before SIMONS, MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
On the petition of Duncan C. McCrea for review of the decision of the Tax Court of the United States, filed November 17, 1948, declaring deficiencies in income tax and twenty-five percent penalties for the years 1935, 1936, 1937 and 1938, this court has considered the oral arguments made by the petitioner in propria persona and by counsel for the Commissioner of Internal Revenue, the briefs filed by each, and the entire record in the case: from all of which the conclusion has been reached that the findings of fact of the tax court are supported by substantial evidence and are not clearly erroneous, and the reasons given in the opinion of the tax court upon which its decision was based are correct.


2
The decision of the tax court is affirmed; and it is so ordered.